DETAILED ACTION
	Applicant’s amendment and remarks filed August 25, 2021 are acknowledged and entered.  Any prior rejection that is repeated or addressed below is either moot or withdrawn in view of Applicant’s amendment.
Claims Summary
	Claim 1 and various embodiments thereof are directed to an engineered, non-naturally occurring adenovirus (e.g., HAd2 or HAd5 (claim 3)) comprising a modified genome, comprising:
An integration of a polynucleic acid sequence comprising a transcribable gene of interest,
A deletion of the sequence encoding the adenoviral polymerase, and
A deletion of at least one sequence encoding a protein necessary for the production of infectious adenovirus particle, wherein the protein is not E1.  The protein is adenoviral protease (claim 8).

Claim 9 and various embodiments thereof are directed to an engineered, non-naturally occurring mammalian cell (e.g., human (claim 13)) comprising a modified genome, comprising:
An integration of a polynucleic acid sequence comprising an error-prone adenoviral DNA polymerase, derived from HAd2 or HAd5 DNA polymerase (claim 16), optionally wherein the HAd5 DNA polymerase has at least one mutation selected from the group consisting T286I, N417A, F421Y, S506T, V585A, and D827A; or consists of SEQ ID NO: 27 (claim 16); and
An integration of a polynucleic acid sequence encoding a protein necessary for the production of infectious adenovirus particles, wherein expression of the protein is 

Claim 21 and various embodiments thereof are directed to a method of performing continuous directed evolution of a polynucleic acid sequence comprising the sequence of a gene of interest.  The method comprises:
a) Contacting a plurality of engineered, non-naturally occurring mammalian cells (e.g., human (claim 44)), as described above (comprising a modified genome that has an error-prone adenoviral polymerase and a sequence encoding a protein necessary for production of infectious adenovirus particles (e.g., adenoviral protease (claim 43)) under the control of a functional coupled promoter, such as a transcriptionally-coupled promoter) with a plurality of engineered, non-naturally adenoviruses, as described above (having a modified genome that lacks adenoviral DNA polymerase and a protein necessary for production of infectious adenovirus particles), further, thereby producing a population of infected cells; and,
b) Generating infectious adenovirus particles with the infected cells, wherein generation is increased by the evolution of the polynucleic acid sequence comprising the transcribable gene of interest driven by the error-prone adenoviral DNA polymerase.
In another embodiment, a further step is performed of screening the cells for infectious adenovirus particles (claim 22).  Claim 23 is directed to optional embodiments wherein the encoded protein of the gene of interest, when unevolved, has various functions (see claim 23).  Claim 29 is directed to an embodiment wherein the protein necessary for the production of infectious DNA virus particles is coupled to the sequence of an inhibitory tag, wherein a tagged protein is generated, and removal of the inhibitory tag is dependent on the evolution of the gene 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 8-10, 13, 16, 20-23, 29, 33, 35, 38, 43, 44, 47, 51 and 52 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for reasons of record.  The claim(s) contains subject matter 
Applicant’s remarks filed August 25, 2021 are acknowledged.  The remarks point to the amendments that narrow the claims (adenovirus embodiments, adenoviral DNA polymerase embodiments, and mammalian cell embodiments) and asserting that one of ordinary skill in the art would reasonably conclude that the inventors had possession of the claimed invention.  The examiner acknowledges these remarks, however, the rejection is maintained for reasons of record.  
The claims are directed to a genus of mammalian cells, a genus of adenoviruses, a genus of proteins necessary for the production of infectious adenovirus particles (both in the context of being present in a mammalian cell and being absent from an adenovirus), and a genus of methods using the mammalian cells and adenoviruses.  The cells are mammalian cells, which encompass a plethora of cell types, comprising an error-prone adenoviral DNA polymerase and any sequence necessary for the production of infectious DNA virus particles.  The genus of adenoviruses encompasses those that infect humans and non-humans (avians, fish, frogs and toads, etc.).  The genus of methods encompasses performing continuous directed evolution of any polynucleic acid sequence comprising a gene of interest, comprising infecting the cells with the viruses described above, wherein the generation of infectious adenovirus particles is dependent upon the evolution of that sequence comprising the gene of interest.  The genus of mammalian cell types, the genus of adenoviruses, proteins necessary for the production of 
The function provided in the claims is the production of infectious adenovirus particles as a marker for continuous directed evolution of a gene of interest.  The structures provided are directed to limited species.  The specification, while disclosing mammalian cells, has exemplified HEK293 cells, which are reasonably representative of some human cell lines routinely used in virus production and routinely manipulated recombinantly, but not for all mammalian cell lines.  For the adenoviruses, only human adenoviruses have been exemplified. Similarly, for the protein necessary for the production of infectious adenovirus particles, the specification has disclosed one protein, adenoviral protease.  In the context of the greater method, the elucidated species for the disclosed concept of continuous directed evolution is limited to the adenovirus HAdV5, HEK293 cells, adenoviral DNA polymerase, and adenoviral protease as the protein necessary for the production of infectious DNA virus particles.  While it is understood that only a constructive reduction to practice is required and that not every species need be exemplified, in this case, there remains a requirement for a structure-function nexus concerning the type of virus, the type of cell, the “necessary” protein that is present in the cell but absent from the virus, and the method of evolving a sequence of interest, in order to put one in possession of the genus of embodiments contemplated.
In a description of Applicant’s own work, Berman et al. (J. Am. Chem. Soc., Author manuscript, 2019, published in final edited form December 26, 2018, 140(51):18093-18103, 24 pages, and its Supporting Information, 18 pages, “Berman”) discloses a method of continuous directed evolution that uses HAdV5, HEK293 cells, adenoviral DNA polymerase and adenoviral protease.  As outlined in Berman, adenoviral protease expression in human cells was engineered proof-of-concept disclosure is promising as a platform from which other applications can be derived, but doing so would require further experimentation to determine the structure and function nexus in order to be put in possession of other constructs.  The need to do further experimentation to demonstrate possession of other species in order to represent the genus means that Applicant was not in possession of the claimed genus.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
This rejection can be overcome by limiting the claims to products and methods wherein the DNA virus is a human adenovirus, the mammalian cells are human cells, and the protein necessary for the production of infectious DNA virus particles is an adenoviral protease.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alba et al. (Gene Therapy, 2005, 12:S18-S27, “Alba”).  The claims are summarized above and correlated to the teachings of the prior art in bold font.
Alba discloses engineered, non-naturally occurring, gutless adenovirus vectors (also called helper dependent Ad) comprising a transgene (transcribable gene of interest), and are devoid of all adenoviral genes, which means that the adenoviral DNA polymerase and a sequence encoding a protein necessary for the production of infectious adenovirus, such as protease (“not E1”, claim 8), are not present in the modified genome (claim 1) (see abstract, page S19, left column, second full paragraph, and Figures 1 and 2).  Adenoviruses of interest include human Ad2 and human Ad5 (claim 3).  Therefore, the claimed embodiments are anticipated by the prior art.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STACY B CHEN/Primary Examiner, Art Unit 1648